DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities: claim 8 is a repeat of claim 7.  Appropriate correction is required.

Allowable Subject Matter
Except for the double patenting rejection, claim 1-20 would have been allowed.
The following is an examiner’s statement of reasons for allowance: 
Per claim 1, the prior art teaches a display device, comprising: a substrate including a display area having a plurality of pixels and a non-display area; a plurality of data lines connected to the plurality of pixels and extending in a first direction; a plurality of first gate lines connected to the plurality of pixels and extending in a second direction crossing the first direction; a plurality of second gate lines extending along the first direction from one end of the display area to a plurality of line contact portions, each of the plurality of first gate lines being connected to a corresponding second gate line of the plurality of second gate lines in a corresponding line contact portion of the plurality of line contact portions; a plurality of voltage lines extending in a direction opposite to the first direction from the other end of the display area opposite to the one end of the display area to a periphery of the line contact portion and insulated from the plurality of second gate lines.  In combination with the limitations above, the prior art does not teach a storage electrode disposed between at least one of the second gate lines and at least one of the voltage lines.  
	Per claim 13, the prior art teaches a display device, comprising: a substrate including a display area having a plurality of pixels and a non-display area; a plurality of data lines connected to the plurality of pixels and extending in a first direction; a plurality of first gate lines connected to the plurality of pixels and extending in a second direction crossing the first direction; a plurality of second gate lines extending along the first direction from one end of the display area to a plurality of line contact portions, each of the plurality of first gate lines being connected to a corresponding second gate line of the plurality of second gate lines in a corresponding line contact portion of the plurality of line contact portions; and a plurality of voltage lines extending in a direction opposite to the first direction from the other end of the display area opposite to the one end of the display area to a periphery of the line contact portion and insulated from the plurality of second gate lines.  In combination with the limitation above, the prior art does not teach the plurality of second gate lines include a plurality of first electrode patterns and a first auxiliary electrode connecting the plurality of first electrode patterns, and the plurality of voltage lines include a plurality of second electrode patterns and a second auxiliary electrode connecting the plurality of second electrode patterns.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 11415851 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.   
Pending claims recite a display device, comprising: a substrate including a display area having a plurality of pixels and a non-display area [patented claim 1 recites: a substrate including a display area having a plurality of pixels and a non-display area]; a plurality of data lines connected to the plurality of pixels and extending in a first direction; a plurality of first gate lines connected to the plurality of pixels and extending in a second direction crossing the first direction [patented claim 1 recites: a plurality of data lines connected to the plurality of pixels and extending in a first direction; a plurality of first gate lines connected to the plurality of pixels and extending in a second direction crossing the first direction]; a plurality of second gate lines extending along the first direction from one end of the display area to a plurality of line contact portions, each of the plurality of first gate lines being connected to a corresponding second gate line of the plurality of second gate lines in a corresponding line contact portion of the plurality of line contact portions [patented claim 1 recites: a plurality of second gate lines extending along the first direction from one end of the display area to a plurality of line contact portions, each of the plurality of first gate lines being connected to a corresponding second gate line of the plurality of second gate lines in a corresponding line contact portion of the plurality of line contact portions]; a plurality of voltage lines extending in a direction opposite to the first direction from the other end of the display area opposite to the one end of the display area to a periphery of the line contact portion and insulated from the plurality of second gate lines [patent claim 1 recites: a plurality of voltage lines extending in a direction opposite to the first direction from the other end of the display area opposite to the one end of the display area to a periphery of the line contact portion and insulated from the plurality of second gate lines]; and a storage electrode disposed between at least one of the second gate lines and at least one of the voltage lines [patented claims 4 recites: a storage electrode disposed between the plurality of auxiliary electrodes, wherein the second gate line disposed on the extension line in the first direction is spaced apart from the voltage line with the storage electrode interposed therebetween.]  The patented claims includes addition features and thus the pending claim is boarder.   
Pending claim 2 recites the display device of claim 1, wherein at least one of the pixels comprises: a pixel electrode; a switching element connected to a corresponding first gate line among the plurality of first gate lines to supply a data voltage to the pixel electrode; and a first capacitor disposed between the pixel electrode and the voltage line [see patented claim 3].  
Pending claim 3 recites the display device of claim 1, further comprising a plurality of auxiliary electrodes disposed to overlap the plurality of second gate lines or the plurality of voltage lines [see patented claim 4].  
Pending claim 3 recites the display device of claim 3, wherein the storage electrode is disposed between the plurality of auxiliary electrodes [see patented claim 4].  
Pending claim 5 recites the display device of claim 3, wherein the plurality of auxiliary electrodes and the storage electrode are formed of a first conductive layer provided on the substrate, and the plurality of second gate lines and the plurality of voltage lines are formed of a second conductive layer provided on the first conductive layer [see patented claim 5].  
Pending claim 6 recites the display device of claim 5, wherein the plurality of auxiliary electrodes are connected to the plurality of second gate lines or the plurality of voltage lines through a contact hole provided in a gate insulating film disposed between the first conductive layer and the second conductive layer [see patented claim 6].  
Pending claim 7 recites the display device of claim 1, wherein the plurality of second gate lines have different lengths from each other depending on a position of the line contact portion [see patented claim 7].  
Pending claim 8 recites the display device of claim 1, wherein the plurality of second gate lines have different lengths from each other depending on a position of the line contact portion [see patented claim 7].  
Pending claim 9 recites The display device of claim 1, wherein each of the plurality of voltage lines receives a gate-off voltage turning off a switching element of each of the plurality of pixels [see patented claim 1: wherein each of the plurality of voltage lines receives a voltage turning off a switching element of each of the plurality of pixels.]  
Pending claim 10 recites the display device of claim 1, further comprising a flexible film disposed at one side of the non-display area and a display driving circuit disposed on the flexible film, wherein the display driving circuit supplies a data voltage to the plurality of data lines and supplies a gate signal to the plurality of second gate lines [see patented claim 17].  
Pending claim 11 recites the display device of claim 1, wherein the line contact portion is disposed on an extension line connecting a lower end of the display area to an upper end of the display area [see patented claim 8].  
Pending claim 12 recites the display device of claim 1, wherein the substrate includes a plurality of display areas, and the line contact portion of each of the plurality of display areas is disposed on an extension line connecting a lower end of a corresponding sub-display area to an upper end of the corresponding sub-display area [see patented claim 19].  
Pending claim 13 recites a display device, comprising: a substrate including a display area having a plurality of pixels and a non-display area; a plurality of data lines connected to the plurality of pixels and extending in a first direction; a plurality of first gate lines connected to the plurality of pixels and extending in a second direction crossing the first direction; a plurality of second gate lines extending along the first direction from one end of the display area to a plurality of line contact portions, each of the plurality of first gate lines being connected to a corresponding second gate line of the plurality of second gate lines in a corresponding line contact portion of the plurality of line contact portions; and a plurality of voltage lines extending in a direction opposite to the first direction from the other end of the display area opposite to the one end of the display area to a periphery of the line contact portion and insulated from the plurality of second gate lines [see patented claim 1: a substrate including a display area having a plurality of pixels and a non-display area; a plurality of data lines connected to the plurality of pixels and extending in a first direction; a plurality of first gate lines connected to the plurality of pixels and extending in a second direction crossing the first direction; a plurality of second gate lines extending along the first direction from one end of the display area to a plurality of line contact portions, each of the plurality of first gate lines being connected to a corresponding second gate line of the plurality of second gate lines in a corresponding line contact portion of the plurality of line contact portions; and a plurality of voltage lines extending in a direction opposite to the first direction from the other end of the display area opposite to the one end of the display area to a periphery of the line contact portion and insulated from the plurality of second gate lines], wherein the plurality of second gate lines include a plurality of first electrode patterns and a first auxiliary electrode connecting the plurality of first electrode patterns, and the plurality of voltage lines include a plurality of second electrode patterns and a second auxiliary electrode connecting the plurality of second electrode patterns [see patented claim 9: wherein the plurality of second gate lines include a plurality of first electrode patterns and a first auxiliary electrode connecting the plurality of first electrode patterns, and the plurality of voltage lines include a plurality of second electrode patterns and a second auxiliary electrode connecting the plurality of second electrode patterns.]  
Pending claim 14 recites the display device of claim 13, wherein, among the plurality of first electrode patterns, a part of the first electrode pattern connected to the line contact portion extends to one side upper portion of the second auxiliary electrode and is spaced apart from the second electrode pattern in a plan view [see patented claim 10].  
Pending claim 15 recites the display device of claim 13, further comprising: a storage electrode disposed between the plurality of first auxiliary electrodes, wherein each of the plurality of first electrode patterns overlaps one of the plurality of first gate lines and the storage electrode [see patented claim 11].  
Pending claim 16 recites the display device of claim 15, wherein each of the plurality of second electrode patterns overlaps one of the plurality of first gate lines and the storage electrode [see patented claim 12].  
Pending claim 17 recites the display device of claim 13, wherein the first auxiliary electrode and the second auxiliary electrode are formed of a first conductive layer, and the plurality of first electrode patterns and the plurality of second electrode patterns are formed of a second conductive layer provided on the first conductive layer [see patented claim 13].  
Pending claim 18 recites the display device of claim 17, wherein each of the plurality of first electrode patterns is connected to a corresponding first auxiliary electrode through a first contact hole provided in a gate insulating film between the first conductive layer and the second conductive layer and is connected to an adjacent first auxiliary electrode through a second contact hole provided in the gate insulating film [see patented claim 14].  
Pending claim 19 recites the display device of claim 18, wherein each of the plurality of second electrode patterns is connected to a corresponding second auxiliary electrode through a third contact hole provided in the gate insulating film and is connected to an adjacent second auxiliary electrode through a fourth contact hole provided in the gate insulating film [see patented claim 15].  
Pending claim 20 recites the display device of claim 19, wherein the line contact portion is formed through the gate insulating film and is disposed between the first contact hole and the third contact hole [see patented claim 16].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A DUDEK/Primary Examiner, Art Unit 2871